Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This action is responsive to the communication filed on 8/19/2020.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 8/28/20 was filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
3.	Claims 5 and 19 are objected to because of the following informalities:  
The term “sensitive information targeted by side channel attack” appears to have been intended to recite --sensitive information targeted by a side channel attack--.  Appropriate correction is required.
Allowable Subject Matter
4.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections – 35 USC 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 3, and 17 are rejected under 35 USC 103 as being unpatentable over O’Connor et al (US 7,412,579) in view of Francis et al (US 2005/0097341).
With respect to claim 1, O’Connor et al teaches a method for securing address information in a memory controller (fig. -3 & col. 1, lines 26-27), the method comprising:
 determining whether an incoming request is for a secure memory transaction (fig. 1, ‘152, “secure memory”) or for a non-secure memory transaction (fig. 1, ‘154, “non-secure memory”); and
responsive to determining that the incoming request is for a secure memory transaction, placing the incoming request in a secure request container (col. 2, lines 63-64 & col. 4, lines 5-10, which disclose processing secure memory transaction requests in a secure memory partition).
Francis et al further teaches entering a state where address-dependent re-ordering between requests for secure memory transactions placed in the secure request container (par [0044], lines 16-25, which discloses rearranging access to a secure buffer within secure memory based on whether a request is drawn to a secure or non-secure process by only allowing requests drawn to a secure process to be places in the secure memory buffer) and 
requests for non-secure memory transactions from other containers is prevented in a scheduling queue (par [0044], lines 16-25, which discloses not allowing requests drawn to non-secure processes to be stored in the secure buffer of the secure memory).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the secure data processing system of Francis et al within the secure memory controller of O’Connor et al would provide the predictive result of reducing memory bandwidth requirements while improving secure data protection (as disclosed in the Abstract of Francis et al) by allowing the disclosure of O’Connor to avoid the need for any processing to be performed on the data in a second non-secure format before that data can be stored within a relevant buffer corresponding to whether or not the requested data operation is drawn to secure or non-secure content which, hence, reduces bandwidth requirements that would otherwise be needed to allow the necessary memory accesses to take place whilst performing the actions (as disclosed in par [0016] of Francis et al). 
With respect to claim 3, Francis et al further teaches wherein the scheduling queue is configured to implement memory access based on physical memory addresses in a physical memory segment associated with respective incoming requests (par [0044], lines 16-25, which discloses the secure buffer in the secure memory implemented access to the secure info in light of a memory access request being issued). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the secure data processing system of Francis et al within the  O’Connor et al according to the motivation disclosed regarding claim 1.

With respect to claim 17, O’Connor et al teaches a system for enabling secure memory transactions comprising:
an external memory (fig. 1, ‘152); and 
a processor in a memory controller (fig. 1, ‘118), wherein the processor is coupled with the external memory (fig. 1) to perform operations comprising:
determining whether an incoming request is for a secure memory transaction (fig. 1, ‘152, “secure memory”) or for a non-secure memory transaction (fig. 1, ‘154, “non-secure memory”); and
responsive to determining that the incoming request is for a secure memory transaction, placing the incoming request in a secure request container (col. 2, lines 63-64 & col. 4, lines 5-10, which disclose processing secure memory transaction requests in a secure memory partition).
Francis et al further teaches entering a state where address-dependent re-ordering between requests for secure memory transactions placed in the secure request container (par [0044], lines 16-25, which discloses rearranging access to a secure buffer within secure memory based on whether a request is drawn to a secure or non-secure process by only allowing requests drawn to a secure process to be places in the secure memory buffer) and 
par [0044], lines 16-25, which discloses not allowing requests drawn to non-secure processes to be stored in the secure buffer of the secure memory).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the secure data processing system of Francis et al within the secure memory controller of O’Connor et al would provide the predictive result of reducing memory bandwidth requirements while improving secure data protection (as disclosed in the Abstract of Francis et al) by allowing the disclosure of O’Connor to avoid the need for any processing to be performed on the data in a second non-secure format before that data can be stored within a relevant buffer corresponding to whether or not the requested data operation is drawn to secure or non-secure content which, hence, reduces bandwidth requirements that would otherwise be needed to allow the necessary memory accesses to take place whilst performing the actions (as disclosed in par [0016] of Francis et al). 
7.	Claims 2, 4-15, and 18-20 are rejected under 35 USC 103 as being unpatentable over O’Connor et al (US 7,412,579) in view of Francis et al (US 2005/0097341), further in view of Jagtap et al (US 2019/0384501).
Regarding claim 2, Jagtap et al wherein the method further comprises: implementing a closed page policy for both secure memory transaction and non-secure memory transactions in the scheduling queue (par [0085], lines 18-23). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the memory access request processing system of Jagtap et al  O’Connor et al and Francis et al would provide the predictive result of improving system performance by implementing by grouping requests from the same execution context together (disclosed in par [0041] of Jagtap et al) within the teachings of O’Connor et al and Francis et al because the amount of bandwidth utilized and latency of processing redundant memory access-related would be would be lowered by executing requests with the exact same context in a grouped pair as opposed to processing each request individually.

Regarding claim 4, Jagtap et al wherein the physical memory segment comprises a memory bank (par [0020], lines 8-11, “multiple storage units (e.g., banks)”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the memory access request processing system of Jagtap et al within the teachings of O’Connor et al and Francis et al according to the motivation previously addressed regarding claim 2.

Regarding claim 5, Jagtap et al wherein the secure memory transaction contains sensitive information targeted by side channel attack (par [0016], lines 14-17, “leak some side-channel information about the secret information”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the memory access request processing system of Jagtap et al within the teachings of O’Connor et al and Francis et al according to the motivation previously addressed regarding claim 2.

Regarding claim 6, Jagtap et al further teaches wherein the sensitive information comprises physical memory address information about location of a secure data structure (par [0016], lines 20-23, “which addresses were accessed”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the memory access request processing system of Jagtap et al within the teachings of O’Connor et al and Francis et al according to the motivation previously addressed regarding claim 2.
Regarding claim 7, Francis et al further teaches wherein the secure data structure contains information about a cryptographic key (fig. 3, ‘240).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the secure data processing system of Francis et al within the secure memory controller of O’Connor et al would provide the predictive result of reducing memory bandwidth requirements while improving secure data protection (as disclosed in the Abstract of Francis et al) by allowing the disclosure of O’Connor to avoid the need for any processing to be performed on the data in a second non-secure format before that data can be stored within a relevant buffer corresponding to whether or not the requested data operation is drawn to secure or non-secure content which, hence, reduces bandwidth requirements that would otherwise be needed to allow the necessary memory accesses to take place whilst performing the actions (as disclosed in par [0016] of Francis et al). 
Regarding claim 8, Jagtap et al further teaches wherein the side channel attack uses memory access timing information (par [0022], “access timings”). 
 system of Jagtap et al within the teachings of O’Connor et al and Francis et al according to the motivation previously addressed regarding claim 2.
Regarding claim 9, Jagtap et al further teaches wherein preventing re-ordering between requests for secure memory transactions and requests for non-secure memory transactions in the scheduling queues prevents divulging the memory access timing information (par [0046], lines 30-36, “mitigate against attacks aimed at exploiting the timings variation”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the memory access request processing system of Jagtap et al within the teachings of O’Connor et al and Francis et al according to the motivation previously addressed regarding claim 2.
Regarding claim 10, Jagtap et al further teaches wherein determining whether an incoming request is for a secure memory transaction or for a non-secure memory transaction comprises: identifying a security tag in the incoming request (par [0029], lines 9-11). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the memory access request processing system of Jagtap et al within the teachings of O’Connor et al and Francis et al according to the motivation previously addressed regarding claim 2.
Regarding claim 11, Jagtap et al further teaches wherein the security tag comprises one of the following: sideband information in the incoming request, a header field in the incoming request, or an identification of a source that originated the incoming request (par [0029], lines 9-11). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the memory access request processing system of Jagtap et al within the teachings of O’Connor et al and Francis et al according to the motivation previously addressed regarding claim 2.
Regarding claim 12, Jagtap et al further teaches wherein determining whether an incoming request is for a secure memory transaction or for a non-secure memory transaction comprises: 
inspecting whether physical memory addresses associated with the incoming request fall within a range of trusted physical memory addresses (par [0016], lines 15-25); and responsive to determining that the physical memory addresses associated with the incoming request fall within a range of trusted physical memory addresses, indicating the incoming request to be for a secure memory transaction (par [0021], lines 1-11, “which addresses were accessed immediately before the context switch”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the memory access request processing system of Jagtap et al within the teachings of O’Connor et al and Francis et al according to the motivation previously addressed regarding claim 2.
Regarding claim 13, Jagtap et al further teaches wherein implementing the closed page policy comprises:
 after receiving the incoming request to perform a memory transaction involving data stored in a memory bank (par [0049], lines 1-10), closing all rows of the memory bank (par [0049], lines 5-10); activating a particular row of the memory bank (par [0025], lines 6-10); performing the requested memory transaction at a column level in the memory bank (par [0060]); and closing the activated row of the memory bank (par [0048], lines 9-12).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the memory access request processing system of Jagtap et al within the teachings of O’Connor et al and Francis et al according to the motivation previously addressed regarding claim 2.
Regarding claim 14, Jagtap et al further teaches wherein the method further comprises: responsive to determining that the incoming request is for a non-secure memory transaction, associating a fixed latency for processing the incoming request irrespective of physical memory addresses associated with the non-secure memory transaction request (par [0017], lines 1-3, “fixed latency policy”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the memory access request processing system of Jagtap et al within the teachings of O’Connor et al and Francis et al according to the motivation previously addressed regarding claim 2.
Regarding claim 15, Jagtap et al further teaches responsive to determining that the incoming request is for a secure memory transaction, identifying a memory bank having physical memory addresses associated with the secure memory transaction request (par [0026], lines 5-10); and limiting the closed page policy to the identified memory bank (par [0086], lines 18-22). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the memory access request processing system of Jagtap et al within the teachings of O’Connor et al and Francis et al according to the motivation previously addressed regarding claim 2.
Regarding claim 18, Jagtap et al further teaches wherein the method further comprises: implementing a closed page policy for both secure memory transaction and non-secure memory transactions in the scheduling queue (par [0085], lines 18-23). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the memory access request processing system of Jagtap et al within the teachings of O’Connor et al and Francis et al would provide the predictive result of improving system performance by implementing by grouping requests from the same execution context together (disclosed in par [0041] of Jagtap et al) within the teachings of O’Connor et al and Francis et al because the amount of bandwidth utilized and latency of processing redundant memory access-related would be would be lowered by executing requests with the exact same context in a grouped pair as opposed to processing each request individually.

Regarding claim 19, Jagtap et al wherein the secure memory transaction contains sensitive information targeted by side channel attack (par [0016], lines 14-17, “leak some side-channel information about the secret information”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the memory access request processing system of Jagtap et al within the teachings of O’Connor et al and Francis et al according to the motivation previously addressed regarding claim 18.

Regarding claim 20, Jagtap et al wherein the sensitive information comprises physical memory address information about location of a secure data structure (par [0026], lines 30-33). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the memory access request processing system of Jagtap et al within the teachings of O’Connor et al and Francis et al according to the motivation previously addressed regarding claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20211112